Citation Nr: 0937218	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post operative 
residuals of a brain aneurysm to include a seizure disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran relocated to Texas, 
and his file was sent to the jurisdiction of the Waco, Texas 
VARO.

The veteran testified at a local RO hearing in April 2006.  
He also presented testimony before the undersigned Veterans 
Law Judge at a travel Board hearing in October 2006.  Both 
transcripts are of record.  This case was before the Board in 
March 2007, at which time it was remanded to the AMC/RO for 
further development.  That development has been completed, 
and the case is before the Board for further action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issues on appeal was obtained.

2.  The evidence of record does not show that hypertension 
was present in service or shown to a compensable degree 
within a year following separation from service, and is not 
related to a service event.

3.  The evidence of record does not show that a brain 
aneurysm or its residuals was present in service or that a 
brain hemorrhage or brain thrombosis was shown to a 
compensable degree within a year following separation from 
service, and is not related to a service event.




CONCLUSIONS OF LAW

Hypertension was not incurred in or aggravated by military 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2008).

Residuals of a brain aneurysm were not incurred in or 
aggravated by military service, nor may service incurrence of 
a brain hemorrhage or brain thrombosis be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letters from the RO dated in December 2002 and December 2003.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

The Board notes that the Social Security Administration made 
a determination that the Veteran was disabled in May 2002.  
The VA requested and received all information pertaining to 
that decision.  The Board has reviewed this information.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no persuasive evidence establishing that Veteran's 
hypertension, brain hemorrhage or brain thrombosis manifested 
during the applicable presumption period.  Further, there has 
been no medical indication to show a current disability which 
is associated with military service nor has there been 
evidence of continuity of symptoms.  Finally, the Board 
finds, as there is no evidence of in-service hypertension, 
brain hemorrhage or brain thrombosis, and as the Veteran's 
aneurysm did not occur for over twenty years of service and 
as he did not display any recorded symptoms of hypertension 
for over twenty years after his service, that there is 
sufficient evidence of record to decide the claims without an 
examination.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including hypertension and brain hemorrhage or brain 
thrombosis, if manifest to a compensable degree within one 
year of separation from active service.  Such diseases shall 
be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Service Connection for Hypertension-Factual Background and 
Analysis

The Veteran's service treatment record includes a report of 
medical examination for enlistment dated January 1967 which 
reported that the Veteran's blood pressure was 130/82.  In a 
report of medical history with the same date, the Veteran 
reported no history of high or low blood pressure.  An April 
1970 separation examination noted that the Veteran's blood 
pressure was 114/72.  The Veteran stated that he did not have 
a history of high or low blood pressure.  

Treatment notes from the Dallas, Texas VA medical center 
(Dallas VAMC) dated August 2001, noted the Veteran's five 
year history of hypertension.  The physician stated that the 
Veteran did not take medication to control of his blood 
pressure.  Additional medical records, both private and VA, 
not either a diagnosis  of hypertension, or a history of 
hypertension.  In a statement in support of his claim dated 
April 2003, the Veteran stated that his hypertension was 
secondary to a head trauma suffered in service.  

The Veteran's June 2004 VA-9 substantive appeal form 
contained a statement from the Veteran in which he asserted 
that he felt that his hypertension was associated with Agent 
Orange exposure.  The Veteran further stated that he believed 
his hypertension was secondary to diabetes mellitus type II 
and that he felt that he was in good health until he came 
back from Vietnam and then he was diagnosed with 
hypertension, he added that he might have had hypertension a 
long time ago but his blood pressure was not checked until 
2001.  

During his April 2006 decision review officer hearing (DRO 
hearing), the Veteran was asked when he first began to 
experience problems with elevated blood pressure readings, 
the Veteran responded that he was first told about his 
hypertension at the Dallas VAMC, approximately in the year 
2000.  The Veteran stated that he believed that his 
hypertension resulted from his tour of duty in Vietnam.  He 
related that he thought that his treating physician told him 
that his hypertension could be related to service, but he was 
not positive that he was told this.  

During the Veteran's May 2006 VA examination, the Veteran 
reported that he had had elevated blood pressure since 1999.  
The VA examiner provided a diagnosis of hypertensive vascular 
disease dating to 1999 which was controlled by medication.  

In October 2006, the Veteran was afforded a travel board 
hearing where he stated that he was not treated for high 
blood pressure problems while in service.  The Veteran stated 
that he first discovered that he had high blood pressure in 
the Dallas VAMC around 2001.  The Veteran stated that he 
believed that his hypertension was related to exposure to 
Agent Orange.  When asked to expound upon why he believed 
that his hypertension began in service despite his blood 
pressure of 114/72 upon separation, the Veteran explained 
that he had been told not to complain about minor heath 
problems when he was in service.

Based upon the evidence of record, the Board finds that the 
Veteran's hypertension was not incurred in or aggravated by 
service.  Neither the Veteran's enlistment examination nor 
his separation examination show any evidence of hypertension 
or high blood pressure, the Veteran's last measured blood 
pressure while in service was reported as114/72 which was in 
fact lower than his reported blood pressure upon enlistment.  

Further, while the Veteran has been diagnosed with 
hypertension, the first reported diagnosis of it in the 
Veteran's records is dated August 2001, with a reported five 
years history.  While the Veteran's claims folder shows no 
proof of any earlier diagnosis, giving the Veteran the 
benefit of the doubt, if a diagnosis was made five years 
earlier, in 1996, it would still be shown that the Veteran 
was first diagnosed with hypertension over twenty years after 
his service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In statements provided for his claims folder and in his 
testimony, the Veteran stated that he believed that his 
hypertension was the result of exposure to Agent Orange and 
also asserted that his hypertension was secondary to diabetes 
mellitus.  While there are some disabilities which are 
presumed to be the result of exposure to Agent Orange if they 
manifest within a specific time, hypertension is not among 
these diseases.  The Board notes that the Veteran served in 
Vietnam and is presumed to have been exposed to Agent Orange.  
The applicable regulations do not, however allow for a 
connection to be made between that presumption of exposure 
and the Veteran's hypertension, nor has such a connection 
been opined by any medical expert.  Further, while diabetes 
mellitus is among the diseases that may be connected to 
exposure to Agent Orange, the Veteran is not service 
connected for diabetes and his treatment notes of record show 
no evidence of diabetes.  

Finally, the Board notes the Veteran's multiple statements in 
which asserted his belief that his hypertension was related 
to service.  While the Veteran may well believe that his 
hypertension is related to service, as a layperson without 
any medical training and expertise, the Veteran is not 
qualified to render a medical opinion in this regard. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions). The Veteran is 
competent to comment on his symptoms, but not the cause. See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

To conclude, there is no evidence that the Veteran had 
hypertension until at least twenty years after service and 
the Veteran has failed to show that his current hypertension 
was a result of service.  Therefore, the Veteran's claim for 
service connection for hypertension must be denied.

Service Connection for Residuals of Aneurysm-
Factual Background and Analysis

The Veteran's service treatment records show a normal 
cardiovascular and neurologic system in his enlistment report 
of medical examination dated January 1967.  In the associated 
Report of Medical History, the Veteran reported that he was 
knocked unconscious for fifteen minutes in 1964 and recovered 
without complications.  A statement of medical examination 
and duty status dated July 30, 1969 show a report of injuries 
due to an incident where the Veteran was attacked in his 
barracks sustaining multiple contusions and abrasions to the 
head and face.  He was noted as having been stunned but not 
knocked unconscious.  On physical examination, the Veteran 
was noted as having multiple abrasions and bruises around his 
face and head and a 2.5 centimeter laceration along his 
supraorbital ridge.  The Veteran was noted as being 
neurologically sound except for being slightly intoxicated, 
he was noted as being mentally sound, cooperative and 
rational.  The Veteran's April 1970 separation report of 
medical examination noted no neurological abnormalities.  A 
report of medical history signed by the Veteran reported that 
the Veteran did not have nor had he ever had frequent or 
severe headaches, dizziness or fainting spells, a history of 
a head injury, epilepsy, fits or periods of unconsciousness.

Treatment records from the John Peter Smith Hospital show 
that on May 2, 2002, the Veteran was taken to the emergency 
room after being found unconscious in a ditch at work after 
having complained of a severe headache. Hospital records 
indicated that he had no previous history of seizures.  He 
was a heavy smoker and a heavy alcohol user.  Following 
testing, it was determined that he had sustained a 
subarachnoid hemorrhage with middle cerebral artery aneurysm.  
He underwent surgery where a cerebral aneurysm in the M1, M2 
junction was successfully clipped.  No other abnormalities 
were noted in the Veteran's post operative report.  The 
Veteran remained in the hospital twenty-one days of treatment 
following his surgery.  At discharge, he was noted to be on 
Dilantin.

Treatment notes from the Lexington, Kentucky VAMC dated July 
2002 reflect follow-up care and an evaluation for complaints 
of tiredness.  His Dilantin was discontinued.  The Veteran 
reported to a VA emergency room for a succession of tonic 
clonic seizures occurring in September 2002 and January, 
February, April, October and November of 2003.  Emergency 
room notes dated February 2003 stated that the Veteran drank 
everyday and admitted to being an alcoholic.

In an April 2003 statement in support of his claim, the 
Veteran stated that he was beat up in service and that 
records from his doctor, Dr. J.P., stated that a trauma could 
have caused his aneurysm.  The Veteran stated that he did not 
have a problem until his May 2002 aneurysm when he fell over 
while working and began to have seizures after the aneurysm.  

In a letter in support of the Veteran's claim dated in July 
2003, J.T.P., M.D., stated that the Veteran suffered from 
seizure disorder due to a ruptured cerebral aneurysm.  He 
stated that old medical records indicated a prior history of 
closed head injury due to an assault that happened while the 
Veteran was on active duty.  

In a March 2004 statement, Dr. J.P. noted that he began 
caring for the Veteran in February 2003 at which time he was 
recovering from a subarachnoid bleed and was tolerating his 
medications without problems.  He added that since that time 
the Veteran has been compliant with his Dilantin monitoring 
and had remained clinically stable.  

In his April 2006 RO hearing, the Veteran testified that when 
he was stationed at Fort Hood, he was beaten severely and 
taken to the hospital where he was treated for head injuries.  
The Veteran stated that he was beaten unconscious and was put 
on light duty after the incident.  The Veteran stated that 
following this incident, in 2002, he suffered from a brain 
aneurysm and stated that he had suffered from headaches 
approximately a year or two before his aneurysm.  When asked 
whether any doctors had told him that his aneurysm was a 
residual of his injuries during service the Veteran replied 
that he was told by physicians at John Peter Smith Hospital 
that they were, but he stated that he did not know whether 
that opinion had been put in writing.  

The Veteran was asked during his hearing to recall the 
incident in 1964 when, as his service treatment records 
indicated, that he fell and lost consciousness for fifteen 
minutes.  The Veteran explained that he was hauling a load of 
hay and he fell off a wagon, which caused him to strike his 
head.  The Veteran reported that he was taken to the hospital 
after this incident and given stitches in the back of his 
head.  The Veteran stated that if he fell unconscious, he did 
not remember doing so because he remembered the ride to the 
hospital after the fall.  When asked about his headaches, the 
Veteran stated that he did not have headaches until after 
service and stated that he attributed his headaches to his 
head injury in service.  The Veteran stated that after his 
aneurysm he suffered from seizures.  He added that he 
experienced headaches and pain in is right eye.  The Veteran 
stated that he had not had any head trauma after service.

During a May 2006 VA brain and spinal examination, the 
physician noted that he reviewed of the Veteran's claims 
file.  The following history was obtained from the Veteran:  
He stated that he sustained an injury in 1964 when he fell 
off of the back of a wagon for a distance of seven feet, 
injured his head and was unconscious for fifteen to thirty 
minutes.  He recovered from his fall, had occasional 
headaches for a few months, but eventually this resolved and 
he had no further complications.  During service, he was the 
victim of a racial assault and sustained multiple contusions 
and abrasions on his head and face for which he was 
hospitalized for a day and a half and thereafter had 
occasional headaches which gradually subsided.  In 2002, he 
developed a headache and was found to have had an aneurysm on 
the right middle cerebral artery, repaired with surgery.  
About six months to a year after being placed on Dilantin, it 
was discontinued and a month thereafter he had recurrent 
seizures which were difficult to control even after being 
placed back on Dilantin.  After this, he had seizures once a 
month in declining frequency.  The Veteran reported having 10 
seizures in 2004, one seizure in April of 2004 and no 
seizures in 2006 although his girlfriend, who was present for 
the examination, stated that the Veteran did get auras at 
which time he would take an additional Dilantin tablet which 
contained the seizure.

The examiner noted that the Veteran reported drinking two 
beers a day and that he had not been able to work since his 
aneurysm.  The Veteran stated that the his memory was 
severely compromised by his condition and that he was 
confused all the time.  Following examination of the Veteran,  
the physician concluded that the current diagnosis of 
cerebral aneurysm was less likely than not secondary to the 
Veteran's prior history of concussion in 1964 and in 1967.  
The examiner stated that his reasons for this conclusion were 
that there was a time frame of approximately 30 years between 
the Veteran's accidents and his aneurysm.  The examiner also 
noted that the Veteran had a history of alcoholic excess and 
high blood pressure with questionable control.  The examiner 
stated it was less likely than not that the Veteran's 
cerebral aneurysm, hemorrhage and subsequent seizure disorder 
were related to the Veteran's history of cerebral concussion 
in 1964 and 1967.

In October 2006, the Veteran was afforded a travel board 
hearing.  During his hearing, the Veteran stated that he was 
beaten unconscious in his barracks in 1969.  He believed he 
was hospitalized overnight for observation and that after 
this time he was put on light duty.  He had no problems at 
that time with seizures or other conditions.  He did not make 
any complaints of seizures or any disorder of that nature 
prior to his discharge.  He did not have problems with 
seizures until after he had an aneurysm and that his seizures 
did not occur until after he was taken off of Dilantin by a 
physician in the Lexington VAMC.  

Based upon the evidence of record, the Board finds that the 
Veteran's aneurysm and the residuals of his aneurysm were not 
incurred in or aggravated by service.  While the Veteran's 
service medical records do show a head injury in service, his 
records show that the Veteran' sustained an injury to his 
head before service and the Veteran's treatment notes from 
the July 30, 1969 incident state that the Veteran showed no 
signs of having suffered neurologically.  Further, the 
Veteran was reported as having no neurological abnormalities, 
frequent or severe headaches, dizziness or fainting spells, 
epilepsy, fits or periods of unconsciousness upon discharge.  
Thus, it appears that the Veteran's head injury was fully 
resolved at the time of discharge.  

Further, the available evidence does not establish that the 
Veteran's injury in 1969 is related to his 2002 aneurysm or 
the resulting seizures.  While the Veteran's private 
physician, Dr. J.P., stated that old medical records 
indicated a prior history of closed head injury due to an 
assault that happened while the Veteran was on active duty in 
his July 2003 statement, he did not offer a clear opinion 
that stated that the Veteran's injuries from his assault were 
the cause of the aneurysm or in fact was linked at all. 
Further, he made no comment regarding the pre-service 
incident when he was unconscious after falling from a farm 
vehicle.  The Board finds Dr. J.P.'s opinion to be, at best, 
speculative and finds that it thus lacks probative value.  An 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  The Board 
additionally finds Dr. J.P.'s March 2004 letter to offer no 
nexus opinion whatsoever.  

Dr. J.P.'s written statements are found to be insufficient to 
show a link between the Veteran's 1969 injury and his current 
aneurysm and seizures.  In May 2006, the Veteran was given a 
VA examination where the Veteran's claims file was reviewed 
prior to the examination.  After his examination, the 
examiner stated that in his opinion that it was less likely 
than not that the cerebral aneurysm and its hemorrhage and 
subsequent seizure disorder was related to the Veteran's 
history of cerebral concussion in 1964 and 1967.  The 
examiner cited as his reasons for his conclusion the 
Veteran's alcohol use and the gap in time between the 
Veteran's injury and his aneurysm.  Given the facts that the 
examiner reviewed the Veteran's claims file and provided 
reasons for his beliefs, the Board finds this opinion to be 
highly probative.  

The Board has considered the Veteran's own lay statements in 
support of his claim, including testimony presented at his 
April 2006 DRO hearing and his October 2006 travel board 
hearing.  While he may well believe that his aneurysm and its 
residuals disorder are related to service, as a layperson 
without any medical training and expertise, the Veteran is 
simply not qualified to render a medical opinion in this 
regard. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions). 
The Veteran is competent to comment on his symptoms, but not 
the cause. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.

ORDER


1.  Entitlement to service connection for hypertension is 
denied.

2.  Entitlement to service connection for residuals of a 
brain aneurysm to include a seizure disorder is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


